Title: From John Adams to John Quincy Adams, 13 March 1819
From: Adams, John
To: Adams, John Quincy



My dear son
Quincy March 13th. 1819

Your comprehensive letter of the 14th Feb’y has given me great entertainment & delight, I hope you will not mistake my employment in collecting my papers as intended to prepare materials for you to write my life for upon a serious retrospection of it—I find I am ashamed of it. I have had so great opportunities to do good and have done so little, and that little so awkwardly that I should blush to see it commited to writing;—your future leisure if you ever should have any may employ your talents in studies & labors more beneficial to mankind than in recording my feeble exertions however conscientiously well intended they have been.
Ambrister is but the second edition of Jonathan Robbins—I understand the subject pretty well. You have fought a good fight & have come off victorious—which gave me great hopes that I should have the pleasure to see you and your family soon after the rising of Congress but the Presidents intended visitation of the Southern parts of the Empire attended by the Secretary at War has damp’d my hopes for the present—but I still think that you ought to have some relaxation & I confidently expect that you will make me a visit in the course of the summer—I am with love to Louisa your affectionate father

John Adams